Citation Nr: 0614812	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  96-00 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by headaches, muscle aches of the neck, upper 
back, and underarms, to include chronic fatigue syndrome, all 
claimed as due to undiagnosed illness. 

2.  Entitlement to service connection for irregular menses 
and rashes of the chest and elbow, claimed as due to 
undiagnosed illness.

3.  Entitlement to a compensable evaluation for epidermal 
cysts of the scalp, including scar from removal.  

4.  Entitlement to a compensable evaluation for cervical 
adenopathy.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to July 
1992.  

This appeal originally came before the Board of Veterans' 
Appeals from rating decisions by the Department of Veterans 
Affairs (VA), regional offices (ROs) in Nashville, Tennessee, 
and St. Petersburg, Florida.  The St. Petersburg RO currently 
has jurisdiction over the veteran's claim.

In a September 2004 decision, the Board granted service 
connection for dysthymic disorder, and remanded the remaining 
issues for additional development.  Subsequently, a January 
2006 rating action continued the prior denials.

The issues of entitlement to service connection for 
disability manifested by headaches, muscle aches of the neck, 
upper back, and underarms, to include chronic fatigue 
syndrome, all claimed as due to undiagnosed illness, and for 
compensable evaluation for cervical adenopathy, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  The veteran's complaints of irregular menses, and rash on 
the chest and elbow, are not associated with an undiagnosed 
illness, and she does not have current disability related to 
these complaints.

2.  No more than slight disfigurement from the epidermal cyst 
scars on the veteran's scalp is shown.

3.  The veteran's epidermal cyst scars of the scalp are 
essentially asymptomatic and do not exhibit a single 
characteristic of disfigurement as defined by governing 
regulation.


CONCLUSIONS OF LAW

1.  Irregular menses, and rash on the chest and elbow, are 
not the result of undiagnosed illnesses for compensation 
purposes, and the veteran does not have current disability 
exhibited by these symptoms that is associated with her 
period of active duty.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. § 3.317 (2005).

2.  A compensable disability rating is not warranted for the 
veteran's residuals of epidermal cyst removal, scalp.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (1997); 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7800 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board notes that the veteran's claims were initially 
adjudicated before the enactment of the VCAA in November 
2000.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the plain language of 38 U.S.C.A. § 5103(a) (West 
2002), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA- administered benefits. Id. at 119.  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ- decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (West 2002 & Supp. 2005) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id at 121.  However, the 
Court also stated that the failure to provide to provide such 
notice in connection with adjudications prior to enactment of 
the VCAA was not error and that in such cases, the claimant 
is entitled to "VCAA-content complying notice and proper 
subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in May 2001, July 2003, 
May 2005, and July 2005.  The veteran was specifically 
requested to submit any evidence pertaining to her claims or 
to seek VA's assistance in doing so.  The originating agency 
specifically informed her of the evidence required to 
substantiate her claims, the information required from her to 
enable VA to obtain evidence on her behalf, the assistance 
that VA would provide to obtain evidence on her behalf, and 
that she should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on her 
behalf.  Therefore, the Board finds that she was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims for service connection for irregular menses and rashes 
of the chest and elbow, and for a compensable evaluation for 
epidermal cysts of the scalp, has been obtained, and the 
veteran has been afforded appropriate VA examinations.  The 
record before the Board contains the veteran's service 
medical records and post-service medical records, which will 
be addressed as pertinent, particularly, the veteran's 
reports of VA examinations.  The veteran has not identified 
any additional pertinent evidence that could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to these claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.  The veteran was provided with the laws and 
regulations regarding undiagnosed illness claims, and with 
the pertinent changes to those regulations.  

In light of the Board's denial of the appellant's claims for 
service connection, no additional disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
With respect to the claim for an increased rating, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for increased disability 
rating for epidermal cysts, any questions as to the 
appropriate effective date to be assigned are rendered moot.  
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).

Irregular Menses and Rash, Chest and Elbow, as Due to 
Undiagnosed Illness

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446. That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  As originally constituted, 
the regulation established the presumptive period as not 
later than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 9, 2001, however, the period within 
which such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was extended to December 31, 2006.  66 Fed. Reg. 
56,614 (November 9, 2001) (codified as amended at 38 C.F.R. § 
3.317). The revised regulation is as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability: 
(i)	became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and 

(ii) 	by history, physical examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis. 

(2) 	For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. 

(3)	For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. * * *

(b)	For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue (2) 
signs or symptoms involving skin (3) headache (4) muscle pain 
(5) joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper or lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.

(c)	Compensation shall not be paid under this section: 

(1) 	if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or 

(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 

(3)	if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d)	For purposes of this section: 

(1) 	the term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War. 

(2)	the Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.

66 Fed. Reg. 56,614 (November 9, 2001) (codified as amended 
at 38 C.F.R. § 3.317).

During the pendency of this appeal, however, a new law was 
passed which amended the statutes affecting compensation for 
disabilities occurring in Persian Gulf War veterans.  38 
U.S.C.A. §§ 1117, 1118 (West 2002); Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107- 103, 115 
Stat. 976 (2001).  These changes became effective on March 1, 
2002.   Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection. 38 
U.S.C.A. § 1117(a)(2)(B) (West 2002).

Therefore, adjudication of the veteran's Persian Gulf service 
connection claims must also include consideration of both the 
old and the new criteria.  The General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim, the Board should first determine whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the former and 
revised versions of the regulation.  However, if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change. See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  Thus, the Board must analyze the veteran's 
Persian Gulf War undiagnosed illness claims under the revised 
criteria as well.

The veteran's DD Form 214, Certificate Of Release Or 
Discharge From Active Duty (DD 214), show that she received 
the Southwest Asia Service Medal as well as the Kuwait 
Liberation Medal.  She is, therefore, a "Persian Gulf 
veteran" by regulation (i.e., had active military service in 
the Southwest Asia theater of operations during the Gulf 
War).  38 C.F.R. § 3.317.

During service in August 1989, the veteran was seen for 
irregular menses.  In October 1989, physiological amenorrhea 
was diagnosed, secondary to training and loss of appropriate 
fat to body weight ratio.  She was given medication and 
instructed to decrease her level of exercise.

VA Persian Gulf examination in September 1996 noted no rashes 
on the skin.  In November 1996, the veteran noted that her 
"itchy bumps" of the chest had resolved.  She reported 
regular periods.

An October 1996 VA treatment record noted regular menses.  On 
VA examination in September 1997, the examiner stated that 
the veteran "had hives on her chest for 2 years but it has 
now resolved."  VA gynecologic examination in September 1997 
noted a history of one year secondary amenorrhea during 
military service, possibly due to stress, but that amenorrhea 
had resolved.

On VA physical examination in June 2002, the veteran denied 
any rash or other skin lesions.  VA gynecology consultation 
in October 2002 noted no gynecological complaints.  
Examination was normal.  On an October 2003 primary care 
treatment note, the veteran denied skin problems.  On VA 
annual gynecology examinations in October 2003, June 2004, 
and June 2005, the veteran did not report irregular menses.  

The very essence of a claim concerning an undiagnosed illness 
is that there is a compensably disabling condition (ratable 
at 10 percent or more).  Since the veteran's complaints of 
irregular menses, and rash of the chest and elbow, even if 
previously existing, have essentially subsided, there is no 
legal entitlement to consider under the undiagnosed illness 
provisions.  Where there is no entitlement under the law to 
the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Finally, none of the symptoms claimed to be due to 
undiagnosed illnesses have been associated with current 
disability that is related to service.  Absent a finding of 
current disability related to service, service connection on 
a direct basis for disability exhibited by complaints of 
irregular menses, and rash of the chest and elbow, is not 
warranted.

Evaluation of Epidermal Cysts, Scalp

The veteran contends that her service-connected residuals of 
epidermal cyst removal, scalp, should be assigned a 
compensable disability rating.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Review of the veteran's service medical records shows that 
the veteran complained of painful lumps on the scalp in 
February 1990.  In March 1992, two epidermal cysts were 
removed.  

Service connection for scars due to removal of epidermal 
cysts in the scalp was granted by rating decision dated in 
March 1995.  A noncompensable evaluation was assigned from 
November 1994, and that evaluation has been continued in all 
subsequent rating actions.

At the time the veteran filed her claim for an increased 
evaluation, the pertinent rating criteria provided that scars 
such as the ones under consideration were to be rated based 
upon the resulting disfigurement of the head, face, or neck.  
38 C.F.R. § 4.118, Diagnostic Code 7800.  The noncompensable 
disability rating reflected slight disfigurement of the head 
or face.  Moderately disfiguring scars would have been 
assigned a 10 percent disability rating.  A 30 percent 
disability rating would have been warranted in the case of 
severely disfiguring scars, especially if the scar produced a 
marked and unsightly deformity of the eyelids, lips or 
auricles.  A 50 percent disability rating would have been 
warranted in the case of a scar which was completely 
disfiguring or resulted in an exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (1997).

Effective August 30, 2002, the rating criteria were revised.  
While the essential element of Diagnostic Code 7800 remained 
disfigurement, the new criteria provide some clarifications 
and definitions which are useful in this context.  An 80 
percent evaluation is warranted with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.  
With visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement a 50 percent evaluation is 
warranted.  Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement warrant a 30 percent 
evaluation.  One characteristic of disfigurement warrants the 
assignment of a 10 percent disability rating.

Under note (1), the eight characteristics of disfigurement 
for purposes of evaluation under Diagnostic Code 7800, are: a 
scar 5 or more inches (13 or more cm.) in length; scar at 
least one- quarter inch (0.6 cm.) wide at widest part; 
surface contour of scar elevated or depressed on palpation: 
scar adherent to underlying tissue; skin hypo-or hyper- 
pigmented in an area exceeding six square inches (39-sq. 
cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39-sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39- sq. cm.).  Under 
note (3) the adjudicator is required to take into 
consideration unretouched color photographs when evaluating 
scars under these criteria.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2005).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

In this particular case, given the facts and the medical 
evidence regarding the condition of the veteran's scars, the 
Board finds that a noncompensable disability rating is the 
most appropriate rating for the veteran's epidermal cyst 
scars under either the old or new criteria.

On VA examination in October 1996, two "corn-like size and 
consistency" lesions were noted on the scalp.  On 
dermatology consultation in November 1996, the veteran 
reported she had one new scalp cyst and one other that had 
come off by itself then reoccurred.  Examination of the scalp 
showed two subcutaneous cysts, right occipital (one 
centimeter) and right frontal (seven millimeter). 

On VA skin examination in September 1997, the examiner 
described a hard five millimeter by five millimeter nodule on 
the right temple, and an eight millimeter by eight millimeter 
nodule on the occiput.  These were non-tender, with no 
redness.  The examiner could find no scars from previous cyst 
removal.  

On VA skin examination in June 2005, the veteran reported a 
history of numerous cysts on her head beginning in service, 
some of which had resolved on their own and some that had 
been removed.  On examination, no scars were seen on the 
head, face, or ears.  The examiner reported normal skin color 
and texture, and no disfigurement or underlying tissue loss.  
The diagnosis was history of pilar cysts surgically removed, 
scalp.  No scars noted.

In applying the older regulatory criteria to the veteran's 
scar, no more than slight disfigurement, if any, is shown.  
Small current cysts were noted, but no scars were visible 
from previous cyst removals.  The examiners did not describe 
the current cysts as disfiguring.  In the absence of moderate 
disfigurement, the preponderance of the evidence is against 
the assignment of a compensable disability rating under the 
older criteria.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(1997).

In applying the newer regulatory criteria to the veteran's 
claim, the Board finds that the veteran does not have even a 
single characteristic of disfigurement resulting from the 
epidermal cyst removal.  In fact, the 2005 VA examiner was 
unable to identify any scars on the veteran's head, ears, or 
face.  The preponderance of the evidence is thus against the 
veteran's claim for a compensable disability rating under the 
newer rating criteria as well.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2005).

The Board holds that the criteria for a compensable 
evaluation for scars from epidermal cyst removal on the 
veteran's scalp are not met or nearly approximated under 
either set of criteria.  The preponderance of the evidence is 
against the veteran's claim for a compensable rating for her 
scars from epidermal cyst removal on the scalp and the claim 
must be denied.


ORDER

Service connection for irregular menses and rashes of the 
chest and elbow, claimed as due to undiagnosed illness, is 
denied.

A compensable evaluation for epidermal cysts of the scalp, 
including scar from removal, is denied.  


REMAND

The veteran contends that she has chronic fatigue syndrome, 
and/or disability manifested by headaches, muscle aches of 
the neck, upper back, and underarms, all claimed as due to 
undiagnosed illness.  The amended 38 C.F.R. § 3.317 lists 
chronic fatigue syndrome as a qualifying chronic disability 
for which service connection may be appropriate under that 
regulation.

VA Persian Gulf examination in November 1996 diagnosed 
chronic fatigue syndrome, however VA examination in September 
1997 determined that she did not meet the criteria for that 
diagnosis.  VA psychiatric examination in October 1998 listed 
chronic fatigue syndrome as an Axis III diagnosis.

The veteran was apparently scheduled for a VA examination in 
October 2002 to determine whether she had chronic fatigue 
syndrome.  She did not report for the examination, however, 
her representative contends that the record contains no 
indication that she was notified of the examination.  Given 
the conflicting state of the medical record, the Board 
believes another examination should be scheduled.

Additionally, the Board's previous remand requested that a VA 
ear, nose and throat examination should be conducted to 
evaluate the extent of the service connected cervical 
adenopathy.  As pointed out by the veteran's representative, 
this was not accomplished.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998) (The United States Court of Appeals for 
Veterans Claims vacated and remanded a Board's decision 
because it failed to ensure that the regional office achieved 
full compliance with specific instructions contained in a 
Board remand).

Accordingly, the case is REMANDED for the following:

1.  The veteran should be scheduled for a 
VA general medical examination to 
determine the nature and extent of any 
symptoms of chronic fatigue syndrome, 
headaches, and muscle aches of the neck, 
upper back, and underarms, and to obtain 
an opinion as to the etiology of any such 
disorders found.  All indicated studies 
should be performed and all clinical 
findings reported in detail.  The 
examiner should review the historical 
records and the provisions of 38 C.F.R. § 
3.317 (2005), and express an opinion as 
to the etiology of any chronic fatigue 
syndrome, headaches, and muscle aches of 
the neck, upper back, and underarms, 
including whether or not the veteran has 
any signs and symptoms of illness 
attributable to service in the Persian 
Gulf War.  The physician should support 
the opinion by discussing medical 
principles as applied to specific medical 
evidence in this case, including whether 
there is a 50 percent probability or 
greater that any current disorder is due 
to illness resulting from service during 
the Persian Gulf War.  In order to assist 
the physician in providing the requested 
information, the claims folder and a copy 
of the provisions of 38 C.F.R. § 3.317 
should be made available to the examiner 
and reviewed prior to the examination.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the severity of any current 
manifestations of her service- connected 
cervical adenopathy.  The veteran's 
claims folder should be available for 
review.  The examiner should identify, to 
the extent possible, the complaints, 
symptoms and findings that are 
attributable to the cervical adenopathy.  
The rationale for all opinions expressed 
should also be provided.

3.  The RO should review the record and 
readjudicate the veteran's claims for 
entitlement to service connection for 
disability manifested by headaches, 
muscle aches of the neck, upper back, and 
underarms, to include chronic fatigue 
syndrome, all claimed as due to 
undiagnosed illness; and for a 
compensable evaluation for cervical 
adenopathy.  The RO should provide the 
veteran and her representative with an 
SSOC, and they should be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, she is advised that failure to 
report for any scheduled examination may result in the denial 
of her claim.  38 C.F.R. § 3.655 (2005).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


